Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu (“Hollowing and reinforcing 3D CAD models and representing multiple material objects for rapid prototyping”).
With respect to claim 17, Chiu discloses a computer program product comprising: a non-transitory computer readable storage medium comprising computer readable program code therein that when executed by a processor causes the processor to perform operations comprising (Section 8.1.1, paragraph 3, the examples described above are built in the Sinterstation 2000; it is deemed inherent such a system comprises a processor, storage medium, and computer readable code for executing the computer graphics method):
constructing a ray-cast mesh representation of an object by using ray-casting on a preliminary digital 3D model of the object (Section 4.3.1, paragraph 1, to generate the dexel model of a solid, ray casting is performed. Ray casting technique is also used as the tool for determining those voxels that can be used to hollow out a solid);
To form a proper hollowed model, the voxels are split up along their central axis into sub-voxels and some of the sub-voxels are inside the solid. These IN sub-voxels are unioned and form the hollowed portion. By performing Boolean subtraction between the original solid and the hollowed portion, a hollowed model is created); and
providing the printable 3D model to a 3D printer (Section 8.1.1, paragraph 3, the examples described above are built in the Sinterstation 2000).
With respect to claim 19, Chiu discloses an electronic device comprising: a processor; and a storage medium coupled to the processor and comprising computer readable program code that when executed by the processor causes the processor to perform operations (Section 8.1.1, paragraph 3, the examples described above are built in the Sinterstation 2000; it is deemed inherent such a system comprises a processor, storage medium, and computer readable code for executing the computer graphics method) comprising:
constructing a ray-cast mesh representation of an object by using ray-casting on a preliminary digital 3D model of the object (Section 4.3.1, paragraph 1, to generate the dexel model of a solid, ray casting is performed. Ray casting technique is also used as the tool for determining those voxels that can be used to hollow out a solid); and
converting the preliminary digital 3D model of the object into a printable 3D model of the object by adding, to the preliminary digital 3D model of the object, an To form a proper hollowed model, the voxels are split up along their central axis into sub-voxels and some of the sub-voxels are inside the solid. These IN sub-voxels are unioned and form the hollowed portion. By performing Boolean subtraction between the original solid and the hollowed portion, a hollowed model is created).
	With respect to claim 20, Chiu discloses the electronic device of claim 19, wherein the processor is configured to perform the converting by shaping the interior surface to construct the printable 3D model as a hollow digital shell comprising an opening that exposes the interior surface (Chiu: Section 9.1.1, Fig. 9-1(c)) and wherein the processor is further configured to provide the hollow digital shell to a 3D printer (Section 8.1.1, paragraph 3, the examples described above are built in the Sinterstation 2000).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9, 11-12, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (“Hollowing and reinforcing 3D CAD models and representing multiple material objects for rapid prototyping”) in view of Myers et al. (U.S. PGPUB 20160180512).

constructing a ray-cast mesh representation of an object by using ray-casting on a preliminary digital 3D model of the object (Section 4.3.1, paragraph 1, to generate the dexel model of a solid, ray casting is performed. Ray casting technique is also used as the tool for determining those voxels that can be used to hollow out a solid); and
converting the preliminary digital 3D model of the object into the printable 3D model of the object by adding, to the preliminary digital 3D model of the object, an interior surface that is based on the ray-cast mesh representation (Section 4.3.1, paragraph 3, To form a proper hollowed model, the voxels are split up along their central axis into sub-voxels and some of the sub-voxels are inside the solid. These IN sub-voxels are unioned and form the hollowed portion. By performing Boolean subtraction between the original solid and the hollowed portion, a hollowed model is created). However, Chiu does not expressly disclose the using ray-casting on the preliminary digital 3D model comprises: constructing a first portion of the ray-cast mesh representation by using cylindrical coordinates to model a first portion of the object; and constructing a second portion of the ray-cast mesh representation by using spherical coordinates to model a second portion of the object.
Myers et al,. who also deal with modeling objects, disclose a method for constructing a first portion of the ray-cast mesh representation by using cylindrical coordinates to model a first portion of the object; and constructing a second portion of the ray-cast mesh representation by using spherical coordinates to model a second portion of the object (paragraph 39, when the three-dimension ribbon 120 forms a cylinder (or one or more cylindrical portions), the cylindrical coordinate system may be used for content positioning. When spherical three-dimensional shapes are used, spherical coordinate systems may be used to position content, etc.). 
Chiu and Myers et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of constructing a first portion of the ray-cast mesh representation by using cylindrical coordinates to model a first portion of the object; and constructing a second portion of the ray-cast mesh representation by using spherical coordinates to model a second portion of the object, as taught by Myers et al., to the Chiu system using ray-casting on the preliminary digital 3D model, because this would simplify calculations for appropriate corresponding portions of the object.
	With respect to claim 2, Chiu as modified by Myers et al. disclose the method of claim 1, wherein the preliminary digital 3D model comprises a first 3D mesh representation of the object that is printable as a solid physical 3D model, wherein the printable 3D model comprises a second 3D mesh representation of the object that is printable as a hollow physical 3D model (Chiu: Section 4.3.2, paragraph 1, So the original boundaries of the solid must not be violated when it is hollowed out. For example in Figure 4-3, a broken hollowed model is shown. When the proposed hollowing algorithm is applied, it is required that the hollowed portion must be completely inside the solid and new boundaries are only added into the inside of the solid), and wherein the converting comprises using the ray-cast mesh representation to convert the first 3D mesh representation into the second 3D mesh representation (Chiu: To form a proper hollowed model, the voxels are split up along their central axis into sub-voxels and some of the sub-voxels are inside the solid. These IN sub-voxels are unioned and form the hollowed portion. By performing Boolean subtraction between the original solid and the hollowed portion, a hollowed model is created). 
With respect to claim 4, Chiu as modified by Myers et al. disclose the method of any of claim 1, wherein the preliminary digital 3D model comprises a plurality of polygons of an exterior surface of the preliminary digital 3D model that model features of the object (Chiu: Section 2.2, The STL format is a triangular faceted model and it is created by triangulating the surfaces of a 3D CAD model. Each facet in the STL format consists of three vertices and a normal vector pointing towards the exterior of the model), and wherein the using ray-casting on the preliminary digital 3D model comprises locating ones of the plurality of polygons of the exterior surface (Chiu: Section 4.3.1, paragraph 1, to generate the dexel model of a solid, ray casting is performed. Ray casting technique is also used as the tool for determining those voxels that can be used to hollow out a solid).
	With respect to claim 5, Chiu as modified by Myers et al. disclose the method of claim 4, wherein the locating the ones of the plurality of polygons of the exterior surface comprises: using cylindrical coordinates to locate a first plurality of triangles of a first portion of the exterior surface; and using spherical coordinates to locate a second plurality of triangles of a second portion of the exterior surface (Myers et al.: paragraph 39, when the three-dimension ribbon 120 forms a cylinder (or one or more cylindrical portions), the cylindrical coordinate system may be used for content positioning. When spherical three-dimensional shapes are used, spherical coordinate systems may be used to position content, etc.).
With respect to claim 9, Chiu as modified by Myers et al. disclose the method of claim 1, wherein the converting comprises shaping the interior surface to construct the printable 3D model as a hollow digital shell comprising an opening that exposes the interior surface (Chiu: Section 9.1.1, Fig. 9-1(c)).
With respect to claim 11, Chiu as modified by Myers et al. disclose the method of claim 1, further comprising providing the printable 3D model to a 3D printer (Chiu: Section 3.5, paragraph 4, The Three Dimensional Printing (3DP) process [45] uses a binder to adhere the powders (Figure 3-11), Section 8.1.1, paragraph 3, the examples described above are built in the Sinterstation 2000). 
	With respect to claim 12, Chiu as modified by Myers et al. disclose the method of claim 1, wherein the converting comprises forming the interior surface at a predetermined distance from an exterior surface of the preliminary digital 3D model (Chiu: Section 8.1, paragraph 1, the models of the prototypes are hollowed out by the proposed hollowing algorithm and internal structures are added by the described methodology. To illustrate the results, three parts).
	With respect to claim 14, Chiu as modified by Myers et al. disclose the method of claim 1, wherein an exterior surface of the preliminary digital 3D model comprises a higher level of topological detail of a surface of the object than the interior surface (Chiu: Section 4.3.2, Fig. 4-5, Section 9.1.1.3, paragraph 2).
	With respect to claim 15, Chiu as modified by Myers et al. disclose an electronic device comprising: a processor; and a storage medium coupled to the processor and the examples described above are built in the Sinterstation 2000; see rationale for rejection of claim 1). It is deemed inherent such an electronic device comprises a processor, storage medium, and computer readable code for executing the method of claim 1.
With respect to claim 16, Chiu as modified by Myers et al. disclose a computer program product comprising: a non-transitory computer readable storage medium comprising computer readable program code therein that when executed by a processor causes the processor to perform the method of claim 1 (Chiu: Section 8.1.1, paragraph 3, the examples described above are built in the Sinterstation 2000; see rationale for rejection of claim 1). It is deemed inherent such a system comprises a processor, storage medium, and computer readable code for executing the method of claim 1.
With respect to claim 18, Chiu as modified by Myers et al. disclose the computer program product of claim 17, wherein the preliminary digital 3D model comprises a plurality of triangles of an exterior surface of the preliminary digital 3D model that model features of the object (Chiu: Section 2.2, The STL format is a triangular faceted model and it is created by triangulating the surfaces of a 3D CAD model. Each facet in the STL format consists of three vertices and a normal vector pointing towards the exterior of the model), and wherein the computer readable program code comprises computer readable program code configured to perform the ray-casting on the preliminary digital 3D model (Chiu: Section 4.3.1, paragraph 1, to generate the dexel model of a solid, ray casting is performed. Ray casting technique is also used as the tool for determining those voxels that can be used to hollow out a solid) by: using cylindrical coordinates to locate first ones of the plurality of triangles of a first portion of the exterior surface; and using spherical coordinates to locate second ones of the plurality of triangles of a second portion of the exterior surface (Myers et al.: paragraph 39, when the three-dimension ribbon 120 forms a cylinder (or one or more cylindrical portions), the cylindrical coordinate system may be used for content positioning. When spherical three-dimensional shapes are used, spherical coordinate systems may be used to position content, etc.).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (“Hollowing and reinforcing 3D CAD models and representing multiple material objects for rapid prototyping”) in view of Myers et al. (U.S. PGPUB 20160180512) and further in view of Soulard et al. (U.S. PGPUB 20170124726).
	With respect to claim 6, Chiu as modified by Myers et al. disclose the method of claim 4. However, Chiu as modified by Myers et al. do not expressly disclose the locating the ones of the plurality of polygons of the exterior surface comprises: locating a nearest first plurality of triangles that are in a first plane to which an axis that extends through the preliminary digital 3D model is perpendicular; and locating a nearest second plurality of triangles that are in a second plane to which the axis is perpendicular. 
	Soulard et al., who also deal with modeling objects, disclose a method wherein the locating the ones of the plurality of polygons of the exterior surface comprises: locating a nearest first plurality of triangles that are in a first plane to which an axis that Step 310 executes to determine a coincident back plane of the search volume for the selected face. A unique plane passes through the three vertices of any non-degenerate triangular face, The coincident back plane is defined by three floating point numbers forming a 3D direction vector. The 3D direction vector forms the back plane's normal (perpendicular) direction, pointing towards the outside of the plane); and locating a nearest second plurality of triangles that are in a second plane to which the axis is perpendicular (paragraph 110, The method 400, which, similarly to step 225, executes to find the nearest face within the search volume is now described with reference to FIG. 4).
Chiu, Myers et al., and Soulard et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the locating the ones of the plurality of polygons of the exterior surface comprises: locating a nearest first plurality of triangles that are in a first plane to which an axis that extends through the preliminary digital 3D model is perpendicular, as taught by Soulard et al., to the Chiu as modified by Myers et al. system, because this would find a wall thickness for each face of the mesh. As previously described, wall thickness measurements are important for identifying potential printability issues (paragraph 128 of Soulard et al.).
With respect to claim 7, Chiu as modified by Myers and Soulard et al. disclose the method of claim 4, wherein the locating the ones of the plurality of polygons of the exterior surface comprises: performing a discrete number of searches for a plurality of The steps 220 thorough 230 are repeated for every face in the mesh until step 240 returns a "No", that is all faces have been analysed, and the method 200 ends). The number of searches is dependent on the number of faces until stop conditions are met.
	With respect to claim 8, Chiu as modified by Myers and Soulard et al. disclose the method of claim 7, wherein the performing the discrete number of searches for the plurality of triangles in the first portion of the exterior surface comprises searching in a discrete number of directions to construct the first portion of the ray-cast mesh representation by using cylindrical coordinates, and wherein the performing the discrete number of searches for the plurality of triangles in the second portion of the exterior surface comprises searching in the discrete number of directions to construct the second portion of the ray-cast mesh representation by using spherical coordinates (Myers et al.: paragraph 39, when the three-dimension ribbon 120 forms a cylinder (or one or more cylindrical portions), the cylindrical coordinate system may be used for content positioning. When spherical three-dimensional shapes are used, spherical coordinate systems may be used to position content, etc.). It would have been obvious to use cylindrical coordinates and spherical coordinates because this would simplify calculations for appropriate corresponding portions of the object.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (“Hollowing and reinforcing 3D CAD models and representing multiple material objects .
	With respect to claim 10, Chiu as modified by Myers et al. disclose the method of claim 1. However, Chiu as modified by Myers et al. do not expressly disclose the converting comprises: forming a first portion of the interior surface based on a cylinder; and forming a second portion of the interior surface based on a sphere or hemisphere.
	Littlefield et al., who also deal with modeling objects, disclose a method wherein the converting comprises: forming a first portion of the interior surface based on a cylinder; and forming a second portion of the interior surface based on a sphere or hemisphere (paragraph 84, This approach can be thought of as a set of moveable pins protruding from a central body that is shaped like a silo--a cylinder with a hemisphere capped to the top).
	Chiu, Myers et al., and Littlefield et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the converting comprises: forming a first portion of the interior surface based on a cylinder; and forming a second portion of the interior surface based on a sphere or hemisphere, as taught by Littlefield et al., to the Chiu as modified by Myers et al. system, because in representing the head captures, we developed a scheme that allows us to represent the same information using only one number per data point. Mathematically the approach combines cylindrical and spherical coordinate systems (paragraph 83 of Littlefield et al.).

s 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (“Hollowing and reinforcing 3D CAD models and representing multiple material objects for rapid prototyping”) in view of Myers et al. (U.S. PGPUB 20160180512) and further in view of Iverson et al. (U.S. PGPUB 20180046167).
	With respect to claim 13, Chiu as modified by Myers et al. disclose the method of claim 1. However, Chiu as modified by Myers et al. do not expressly disclose: receiving, in a storage medium, image data for the object from an image capture device; and constructing the preliminary digital 3D model based on the image data.
	Iverson et al., who also deal with modeling objects, disclose a method for receiving, in a storage medium, image data for the object from an image capture device (paragraph 17, it may be possible to easily print still frames from 3D videos, such as high-capacity camera array generated 3D video data); and constructing the preliminary digital 3D model based on the image data (paragraph 21, the player 110/client device 105 may receive a selection of a frame or other 3D video data portion at operation 120. According to the techniques described herein, the selected 3D video data may be transformed into one or more 3D printable or print-ready objects at operation 125).
Chiu, Myers et al., and Iverson et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of receiving, in a storage medium, image data for the object from an image capture device; and constructing the preliminary digital 3D model based on the image data, as taught by Iverson et al., to the Chiu as modified by Myers et al. system, because this would support a variety of exporting options (including 
With respect to claim 21, Chiu as modified by Myers et al. and Iverson et al. disclose the electronic device of claim 19, wherein the electronic device comprises a portable electronic device comprising the storage medium, the processor (Chiu: Section 8.1.1, paragraph 3, the examples described above are built in the Sinterstation 2000; it is deemed inherent such a system comprises a processor and storage medium for executing the computer graphics method), and an image capture device that is configured to capture image data of the object (Iverson et al.: paragraph 17, it may be possible to easily print still frames from 3D videos, such as high-capacity camera array generated 3D video data), wherein the preliminary digital 3D model comprises a plurality of triangles of an exterior surface of the preliminary digital 3D model that model features of the object based on the image data (Chiu: Section 2.2, The STL format is a triangular faceted model and it is created by triangulating the surfaces of a 3D CAD model. Each facet in the STL format consists of three vertices and a normal vector pointing towards the exterior of the model), and wherein the processor is configured to perform the ray-casting on the preliminary digital 3D model (Chiu: Section 4.3.1, paragraph 1, to generate the dexel model of a solid, ray casting is performed. Ray casting technique is also used as the tool for determining those voxels that can be used to hollow out a solid) by: using cylindrical coordinates to locate first ones of the plurality of triangles of a first portion of the exterior surface; and using spherical coordinates to locate second ones of the plurality of triangles of a second portion of the exterior when the three-dimension ribbon 120 forms a cylinder (or one or more cylindrical portions), the cylindrical coordinate system may be used for content positioning. When spherical three-dimensional shapes are used, spherical coordinate systems may be used to position content, etc.). It would have been obvious to use cylindrical coordinates and spherical coordinates because this would simplify calculations for appropriate corresponding portions of the object.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20180033194 to Goel et al. for a method of ray casting a 3D model
U.S. PGPUB 20130176312 to Schouwenburg et al. for a method of 3D printing using ray casting to determine wall thickness
U.S. PGPUB 20170287107 to Forutanpour et al. for a method of calculating vertex positions using spherical coordinates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
3/10/21